  Case 20-06407        Doc 34    Filed 04/12/21 Entered 04/12/21 08:36:13          Desc Main
                                   Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                       )      Chapter 13
                                             )
EBONY S. PAYNE,                              )      Case No. 20-06407
                                             )
          Debtor.                            )      Judge Jacqueline P. Cox

                                    NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
M. O. Marshall, Chapter 13 Trustee: ecf@55chapter13.com

The following persons or entities who have been served via U.S. Mail:
See attached list.

      PLEASE TAKE NOTICE that on April 19, 2021 at 9:00 a.m., I will appear before the
Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the debtor’s
Motion to Voluntarily Dismiss Chapter 13 Case, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

      To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.

      To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.
  Case 20-06407       Doc 34     Filed 04/12/21 Entered 04/12/21 08:36:13            Desc Main
                                   Document     Page 2 of 4



                                CERTIFICATE OF SERVICE

        I, Jeffrey A. Soufal, certify that I served a copy of this revised notice on each entity
shown above and on the attached list at the address shown and by the method indicated on the
list on April 12, 2021 before 5:00 p.m.


                                                     /s/ Jeffrey A. Soufal
                                                     Jeffrey A. Soufal, ARDC #6227155
                                                     Attorney for the Debtor




DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
jsoufal@davidmsiegel.com
  Case 20-06407       Doc 34     Filed 04/12/21 Entered 04/12/21 08:36:13        Desc Main
                                   Document     Page 3 of 4



                                           Service List

The following entities were served by first-class U.S. mail, postage pre-paid:

Ebony S. Payne
4351 S Champlain Ave Apt 1B
Chicago, IL 60653-3787

City of Chicago Department of Finance
c/o Arnold Scott Harris, P.C.
111 W Jackson Blvd Ste 600
Chicago, IL 60604

Premier Bankcard, LLC
Jefferson Capital Systems LLC, Assignee
PO Box 7999
St Cloud, MN 56302-9617

PRESTIGE FINANCIAL SERVICES
PO BOX 26707
SALT LAKE CITY, UT 84126

NPRTO Illinois, LLC
256 W Data Drive
Draper, UT 84020
    Case 20-06407        Doc 34    Filed 04/12/21 Entered 04/12/21 08:36:13             Desc Main
                                     Document     Page 4 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                        )       Chapter 13
                                              )
EBONY S. PAYNE,                               )       Case No. 20-06407
                                              )
         Debtor.                              )       Judge Jacqueline P. Cox

                   MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE

         NOW COMES the debtor, EBONY S. PAYNE, by and through her attorneys, DAVID M.

SIEGEL & ASSOCIATES, to present this motion, and in support thereof states as follows:

    1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

    2. On March 6, 2020, the debtor filed a voluntary petition for relief pursuant to Chapter 13

         under Title 11 U.S.C. Tom Vaughn was appointed Trustee in this case.

    3. This case has not been converted from any other chapter under this Title.

    4. The debtor no longer wishes to pursue her Chapter 13 bankruptcy case. She would like this

         case to be dismissed, and she has the right to do so pursuant to 11 U.S.C. §1307(b).

    5. The debtor’s request is not for the purpose of defrauding her creditors or this Court.
    6. No motions to modify the stay were filed in this case.

    WHEREFORE, the debtor, EBONY S. PAYNE, prays that this Honorable Court enter an Order

dismissing this case.

                                                      Respectfully Submitted,

                                                      /s/ Jeffrey A. Soufal
                                                      Jeffrey A. Soufal, ARDC #6227155
                                                      Attorney for the Debtor

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
jsoufal@davidmsiegel.com
